DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7,  and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (U.S. 2017/0297528, as cited by applicant).
As for claim 1, discloses a buckle tongue (22) with a tongue body (40) extending in a plug-in direction, a belt slot (54) is formed in the tongue body transversely to the plug-in direction, for guiding a belt strap (28) through, and with a blocking element (140) arranged movably in the tongue body (SEE Col. 3 lines 66-67),  wherein the belt strap is movable through the belt slot in an unloaded passage position of the blocking element (see Fig. 6 disclosing the unloaded passage position) and is at least inhibited in its mobility by the blocking element in a loading position (see Fig. 7 discloses the loading position), brought about by a tensile force introduced into the belt strap (see Col. 5 line 56-Col. 6 line 13), wherein the belt is strap in the fastened state is deflected by the buckle tongue in the form of a 
2. (Currently Amended) Buckle tongue according to claim 1, wherein the cover is fixed on the tongue body (see Col. 7 lines 20-31 disclosing the cover 44 being fixed on tongue body 40 by using locator pins) in a force locking manner ( the claimed structure matter appears to be met by the Col. 7 lines 20-31, above, and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
3. (Currently Amended) Buckle tongue according to claim 2, wherein the cover is fixed in the force locking manner by one or more projections (locking pins see Col. 7 lines 20-31 ) arranged below the belt slot and interacting with corresponding one or more recesses (230).
4. (Currently Amended) Buckle tongue according to claim 1, wherein the cover is formed U-shaped (see Annotated Fig.) and having limbs (see Annotated Fig.) laterally adjoin the belt slot.
7. (Currently Amended) Buckle tongue according to claim 1, wherein the cover encloses the belt slot on the side of the tongue body, so that the belt slot is delimited fully by the cover on the side of the tongue body (see Annotated Fig. disclosing the cover 44 on a rear side of the tongue body 40 which the cover delimits fully the rear side of the belt slot that is on the rear side of the tongue body).
9. (Currently Amended) Buckle tongue according to claim 1, wherein the blocking element is movable from the unloaded passage position into the loading position (see the blocking element 140 change from Fig. 6 to Fg. 7) with a narrowing section (154) along a contact surface (80) of the tongue body, so that the belt in the loading position with the belt strap is in two-dimensional contact by a belt strap section both with the contact surface of the tongue body and with the narrowing section of the blocking element (see Fig. 7 disclosing the narrowing section 154 and contact surface 80 in contact with .

    PNG
    media_image1.png
    910
    795
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5, 6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677